872 F.2d 1027
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner Cross-Respondent,v.UNITED STATES POSTAL SERVICE, Respondent Cross-Petitioner.
Nos. 88-5734, 88-5812.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
The National Labor Relations Board (Board) has applied for enforcement of its decision finding an unfair labor practice.  (No. 88-5734).  The United States Postal Service (USPS) has cross-petitioned for review of the decision and a subsequent Board order refusing to vacate the decision.  (No. 88-5812).  USPS now moves for a remand to the Board with instructions to vacate its decision and dismiss the complaint in light of USPS's settlement with the American Postal Workers Union, AFL-CIO (Union), or, alternatively, to state its reasons for refusing to vacate its earlier orders.  The Board opposes the motion.


2
The settlement agreement which USPS entered with the Union provides for a procedure to be used in administrative proceedings under the Veteran's Preference Act and subsequent grievances, and also resolves the individual complaint involved.


3
Accordingly, it is ORDERED that the motion to remand is granted.  It is further ORDERED that this case be remanded to the Board which is instructed to vacate its previous order in light of the settlement between the USPS and the Union and to dismiss the complaint.